DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
Claim 15 is objected to because of the following informalities:  the claims not in compliance with MPEP 608.01(m) which states in part, “that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Appropriate correction is required.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the reference number “24” is used for both the positioning recess and the positioning rib.  Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Rejections - 35 USC § 103

    PNG
    media_image1.png
    694
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    753
    media_image2.png
    Greyscale


Claims 1-4, 12, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoftman (U.S. 7,441,655 B1) in view of Perches et al. (U.S. 4,783,874 A).

Hoftman does not disclose a positioning rib extending longitudinally and protruding from the base wall into the channel the positioning rib is capable of being inserted into a positioning recess of the injection device, the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess, wherein the lateral position of the positioning rib is central in the channel.  
Perches teaches a positioning rib (44, Fig. 5) extending longitudinally and protruding from the base wall into a channel (36, Fig. 4) the positioning rib is capable of being inserted into a positioning recess of the injection device, the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess (the handling recess is on a side wall, see Hoftman, 107, Fig. 1), wherein the lateral position of the positioning rib is central in the channel (Fig. 5).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the positioning rib as taught by Perches to modify the invention of Hoftman so that the injection device is located where a user can locate it without looking at the packaging.

Further, Perches teaches wherein the positioning rib including a first rib end and second rib end, the first rib end arranged either aligned longitudinally to the first lateral wall or arranged outside of the longitudinal field defined by the handling recess; the second rib end arranged either aligned longitudinally to the second lateral wall or arranged outside of the longitudinal field defined by the handling recess (Figs. 3, 5; C4:L50-61).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rib arrangement as taught by Perches to modify the invention of Hoftman-Perches so that the position of the rib within a slot will serve to maintain the positioning of an arm within a handle (C4:L59-60).
With regard to claim 3, Hoftman-Perches as applied in claim 1 above discloses the claimed invention. 
Further, Perches teaches wherein the positioning rib is formed as a single protrusion (C4:L54-58).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the single protrusion positioning rib as taught by Perches to modify the invention of Hoftman-Perches to allow it to be molded from a common piece of plastic material (C3:L14-15).
With regard to claim 4, Hoftman-Perches as applied in claim 2 above discloses the claimed invention wherein the first lateral wall (Hoftman Annotated Fig. 3) and the second lateral wall (Hoftman Annotated Fig. 3) of the handling recess extend along 
With regard to claim 12, Hoftman discloses a kit comprising a packaging (Hoftman, 100, Fig. 1) capable of being used for an injection device or an injection device training device and capable of being accommodated in a channel of the packaging, wherein the packaging comprises: the channel extending longitudinally (Hoftman, starting at 113 and running to 109, Fig. 3) and capable of accommodating the injection device, the channel including a longitudinal wall (Hoftman, 108, Fig. 4) adjoining a base wall (Hoftman Annotated Fig. 4); a handling recess (Hoftman, 107, Fig.1) formed through the longitudinal wall. 
Hoftman does not disclose a positioning rib extending longitudinally and protruding from the base wall into the channel the positioning rib is capable of being inserted into a positioning recess of the injection device, the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess, wherein the lateral position of the positioning rib is central in the channel and wherein said device comprises a positioning recess to accommodate the positioning rib.  
Perches teaches a positioning rib (44, Fig. 5) extending longitudinally and protruding from the base wall into a channel (36, Fig. 4) the positioning rib is capable of being inserted into a positioning recess of the injection device, the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess (the handling recess is on a side wall, see Hoftman, 107, 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the positioning rib as taught by Perches to modify the invention of Hoftman so that the injection device is located where a user can locate it without looking at the packaging.
With regard to claim 14, Hoftman-Perches as applied in claim 12 above discloses the claimed invention.
Further, Perches teaches wherein the positioning recess of the device and the positioning rib of the packaging are arranged to locate the device in the channel with: a distal end of the device (12, Fig. 3) arranged apart from a distal end wall of the channel; and/or a proximal end of the device arranged apart from a proximal end wall of the channel.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rib arrangement as taught by Perches to modify the invention of Hoftman-Perches so that the position of the rib within a slot will serve to maintain the positioning of an arm within a handle (C4:L59-60).
With regard to claim 16, Hoftman-Perches as applied in claim 12 above discloses the claimed invention.
Further, Perches teaches wherein the positioning recess of the device is arranged to be contiguous and/or in abutment with an accommodated positioning rib of the packaging (C4:L56-57).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Perches as applied in claim 12 above and in further view of Perthu (U.S. 2017/0072142 A1).
With regard to claim 17, Hoftman-Perches as applied in claim 12 above discloses the claimed invention.
Hoftman-Perches does not disclose wherein the device comprises a further positioning recess arranged longitudinally aligned and opposed positioning recess.
Perthu teaches wherein the device comprises a further positioning recess arranged longitudinally aligned and opposed positioning recess (Perthu, 225-226 are two positioning recesses opposed longitudinally from one another, Fig 2c).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opposing positioning recesses as taught by Perthu to modify the invention of Hoffman-Perches making the assembly of the protective cover easier (Perthu; ¶ 161).

s 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Perches as applied in claim 12 above in further view of Perthu and Julian et al. (2010/0160894 A1).
With regard to claim 18, Hoftman-Perches as applied in claim 12 above discloses the claimed invention.
Hoftman-Perches does not disclose wherein injection device comprises a label, the positioning rib, positioning recess and label arranged with the label visible from a planform of the packaging, with the positioning rib accommodated in the positioning recess.
Julian in combination with Perthu teaches wherein an injection device (Perthu, comprises a label (Julian, ¶ 76), the positioning rib (Perthu, 222, Fig. 2c), positioning recess (Perthu, 225, Fig. 2c) and label being arranged with the label visible from a platform of the packaging, with the positioning rib (of Perthu) accommodated in the positioning recess (of Perthu).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the combination of the label visible from a platform of the packaging as taught by Julian and Perthu to modify the invention of Hoffman-Perches so that a user can see what the injection device contains without removing it from the kit potentially contaminating the injection device.
With regard to claim 20, Hoftman-Perches as applied in claim 12 above discloses the claimed invention.
Hoftman-Perches does not disclose wherein the injection device contains a substance selected from: glatiramer acetate; adalimumab; an anti-CGRP antibody; 
Julian teaches an injection device that contains adalimumab (Julian; ¶ 76).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the label as taught by Julian to modify the invention of Hoffman-Perches in order to use an inhibitor with an automatic injection device of the invention for the treatment of disorders, such as rheumatoid arthritis, the most common adverse events (AEs) were bronchitis, hypersensitivity, arthritic pain, cough and rhinitis.  (Julian; ¶ 76).

Allowable Subject Matter
Claims 5, 7-9, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The only art that was argued by the Applicant was that of Perthu.  The Applicant merely argued that Perthu didn’t teach an injection device but a cover attached to a syringe or needle.  However, Perthu is merely used to teach a device comprising a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735